Action by plaintiff to recover damages for personal injuries sustained as the result of a fall on an excavated portion of a sidewalk. Defendant Raphael Iovino sought recovery over as against the corporate defendants on the grounds that they were the primary wrongdoers in failing to barricade the location after he had completed his work and that they had breached a contract obligating them to procure liability insurance for him. The appeal is by the two corporate defendants from a judgment in favor of plaintiff and against them and the codefendant Iovino, and in favor of the eodefendant Iovino and against them, which judgment was entered on the 13th day of March, 1941; and from an order amending the judgment theretofore entered. Judgment and order unanimously affirmed, with costs to plaintiff and to defendant Iovino. No opinion. That part of the appeal which purports to be from a judgment as amended by the order is dismissed, without costs. There is no such judgment contained in the record. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.